Exhibit 24(b)(9) Opinion and Consent of Counsel VOYA LETTERHEAD LAW DEPARTMENT/PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06094-4774 BRIAN H. BUCKLEY SENIOR COUNSEL PHONE: (860) 580-2810 | EMAIL: BRIAN.BUCKLEY@VOYA.COM BY EDGARLINK April 20 , 2015 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 34 to Registration Statement on Form N-4 Prospectus Title: Voya Rollover Choice Variable Annuity File Nos.: 333-70600 and 811-05626 Ladies and Gentlemen: The undersigned serves as counsel to Voya Insurance and Annuity Company, an Iowa stock life insurance company (the “Company”). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities (the “Securities”) under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed Post-Effective Amendment No. 34 to the above-referenced Registration Statement on Form N-4. I have also examined originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purpose of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. I am admitted to practice law in Connecticut, and do not purport to be an expert on the laws of any other state. My opinion herein as to any other law is based upon a limited inquiry thereof which I have deemed appropriate under the circumstances. Based upon the foregoing, and, assuming the Securities are sold in accordance with the provisions of the prospectus, I am of the opinion that the Securities being registered will be legally issued and will represent binding obligations of the Company. I consent to the filing of this opinion as an exhibit to the Registration Statement. Sincerely, /s/ Brian H. Buckley Brian H. Buckley RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
